

116 HR 5787 IH: Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5787IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Horsford (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Reorganization Act of 1974 to clarify whistleblower rights and protections, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act of 2020. 2.Definition of personSection 211(a)(2) of the Energy Reorganization Act of 1974 (42 U.S.C. 5851(a)(2)) is amended—
 (1)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting the clauses appropriately;
 (2)in the matter preceding clause (i) (as so redesignated), by striking the paragraph designation and all that follows through includes— and inserting the following:
				
 (2)DefinitionsIn this section: (A)EmployerThe term employer includes—; and
 (3)by adding at the end the following:  (B)PersonThe term person includes—
 (i)a person (as defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014)); (ii)the Commission; and
 (iii)the Department of Energy.. 